Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.
 					Previous Rejections
Applicants' arguments, filed 10/27/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Objections:
Claim 1 is objected to because of the following informalities:  
Claim 1 in subsection i) recites, and or. It appears to be a typographical error, the examiner suggests writing and/or. Claim 1 is also missing “and” at the end of the sentence of subsection ii. Appropriate correction is required.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bilde et al. (WO 2016/083362) in view of Han et al. (WO 2013/149384) and further in view of Smith et al. (WO2015/140545A1) and Steinbrenner et al. ("Selenium homeostasis and antioxidant selenoproteins in brain: Implications for disorders in the central nervous system", ARCHIVES OF BIOCHEMISTRY AND BIOPHYSICS, vol. 536, no. 2 , pages 152-157, presented in IDS) and Lansbergen et al. (US PG pub. 2015/0044138A1); and /or as evidenced by Kvitting et al. (JAGS MARCH 2019-VOL. 67, NO. 3, presented in IDS).
Bilde et al. discloses a composition for improving cognitive functions, see title. Bilde et al. teaches composition for use as a nutritional or medicament for use in improving cognitive functions such as learning, memory and attention as well as motor skills in individuals wherein the individuals may be healthy individuals or individuals with developmental or congenital brain disorders and where in the composition may be in liquid or solid form, see abstract and page 4, last paragraph. Bilde et al. teaches that the composition comprises uridine such as uridine monophosphate, phosphates, acyl derivatives, esters or salts thereof, DHA, such as DHA  in a triacylglyceride form, phospholipid form or as free fatty acids wherein the composition is formulated for oral administration comprising uridine, DHA and vitamin D3 has an ability to improve cognitive and motor abilities in healthy individuals, see page 5, lines 1-13 and page 9, line 15.  Bilde et al. teaches that the invention is concerned with a method of improving rd to-4th paragraphs. The dosage amount of DHA and uridine of 500mg (0.5g) reads on the claimed amount of 0.5-5g per 100g of the composition.
While Bilde et al. teaches administration of a dosage form comprising uridine and DHA to healthy human, Bilde et al. do not teach that the subjects have MMSE score of 27 or higher.
Kvitting teaches that subjects having MMSE score of 27 or higher are considered healthy, see (Page 534, left column). Therefore as evidenced by Kvitting et al., the healthy subjects taught by Bilde et al. would be considered to have MMSE of 27 or higher.
Bilde et al. does not teach use of vitamin C, vitamin E, vitamin B6, vitamin B12 and selenium in the composition administered to a human for cognitive function improvement.
Han et al. discloses brain atrophy prevention agent comprising EPA or DHA in a phospholipid, see page 2, under means for solving problems, subsections 1-3. Han et al. teaches brain atrophy prevention in human adults comprising administering orally an effective amount of the phospholipids from 10-1000mg/50kg of body weight per day, see page 6, second paragraph under detailed description. Han et al. teaches use of vitamin C, on page 13, 3rd paragraph, use of vitamin E as tocopherols on page 14, first paragraph. Han et al. teaches components that have commonly known brain function 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized vitamin C, vitamin E and phospholipids comprising EPA into the cognitive function improving composition of Bilde et al. One of ordinary skill would have been motivated to do so because While Bilde et al. teaches improvement of cognitive brain function by administering an effective amount of a composition comprising uridine, DHA and vitamin D3, Han et al. teaches brain atrophy prevention in human adults comprising administering orally an effective amount of the phospholipids comprising EPA and DHA and further teaches that vitamin C, E and vitamin 6 have brain atrophy preventing function attributable to them. Thus it would have been obvious to one of ordinary skill to have utilized a vitamin C, E and vitamin 6 into the cognitive function improving composition of Bilde et al. with an added benefit of preventing brain atrophy in a subject motivated by the teachings of Han et al. 
Bilde et al. as modified by Han et al. does not teach use of vitamin B12 and selenium.
Smith et al. teaches reducing progression of brain atrophy in an individual (human subject) or an individual at risk of brain atrophy comprising administering omega-3 fatty acids (EPA and DHA), see page 2, lines 16-17 and 27 and claim 31. The reference also teaches treatment of age-related cognitive decline in a subject, see claim 30, and subsection “j”. The reference teaches use of EPA or DHA in amount of 0.6g to 15g, Vitamin B6 in an amount from 15mg to 30 mg and vitamin B12 from 0.4mg to 1.0mg, 
The references discussed above do not teach use of selenium in the composition for treating cognitive functions.
Steinbrenner et al. discloses that in elderly persons, a low selenium was associated with faster decline in cognitive functions, see abstract. The occurrence of brain dysfunction was reported to be prevented by administering 0.25 ppm of Se to the animals, see page 153, column 2, and first paragraph. The reference teaches antioxidant function of selenium and its role in antioxidant protection of astrocytes and neurons, see second column, first paragraph on page 152.
While Steinbrenner discloses advantages of selenium in prevention of cognitive functions and teaches experiments in animal model, the reference by Lansbergen et al.as discussed below provides the known and useful amount of selenium that is administered to human subject suffering from or at risk of a memory disorder by administering a composition, wherein the composition comprises per 100 ml composition: 200-400 mg EPA, 1100-1300 mg DHA, 60-200 mg phospholipids, 300-500 mg choline, 500-700 mg UMP (uridine monophosphate), 30-50 mg vitamin E (alpha-TE), 70-90 mg vitamin C, 50-70 .mu.g selenium, 2-4 .mu.g vitamin B12, 0.5-2 mg vitamin B6, and 300-500 .mu.g folic acid, see claim 33.

Applicant’s arguments are moot in view of the new rejections made above necessitated by claim amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612